Hopkins, J.,
concurs for reversal, but dissents as to the reinstatement of the verdict, and votes for a new trial, with the following memorandum: The learned trial court set aside the verdict and dismissed the complaint on the ground, among others, that there was no evidence of actual or constructive notice of the alleged dangerous conditions. In my opinion, there was such evidence. However, the charge of the court did not instruct the jury either as to the necessity of a finding of actual or constructive notice in order to impose liability on the defendant Board of Education, or as to the nature and content of such notice. Under these circumstances, I am of the opinion that the interests of justice require a new trial, even though no exception was taken to the charge (Faichney v. Ketelsen, 250 App. Div. 868; Goodheart v. American Airlines, 252 App. Div. 660, 663; Seitz v. Board of Educ., Union Free School Dist. No. 1, 284 App. Div. 1022).